Citation Nr: 1533154	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a heart disability (including hypertension, coronary artery disease (CAD), valvular heart disease, paroxysmal supraventricular tachycardia (PSVT), and aortic regurgitation), to include as secondary to service-connected residuals of catarrhal/rheumatic fever and/or service-connected atrial fibrillation.
 
2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served on active duty from January 1944 to May 1946. The Veteran died in February 2012, and the appellant has been properly substituted as the claimant.

The longstanding and complex procedural history of the claims before the Board was thoroughly explained in prior remands.  The matter was most recently remanded in February 2015 and is now again before the Board for adjudication.

The record before the Board includes the paper claims file and electronic files within Virtual VA and the Veterans Benefits Management System.  The Board reviewed the electronic files in their entirety and found that the records are duplicative of those within the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the RO has not substantially complied with the Board's prior remand directives.  

Because the Veteran's extensive medical history was summarized in prior Board remands, there is no need to provide an extensive summary at this time.  Briefly, the medical evidence of record (including VA and private treatment records) document the Veteran's various diagnoses during the period of this claim prior to his death, which included all of the following heart disabilities: residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure; atrial fibrillation; hypertension; CAD; valvular heart disease; PSVT; and aortic regurgitation. As service connection is already in effect for residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure, and for atrial fibrillation, the current claim on appeal excludes those disabilities.

In February 2015, the Board remanded the claim for a medical opinion to address the etiology of the heart disorders present other than hypertension.  Initially, the Board observes that a VA examiner in March 2014 reviewed the claims file and concluded that it is not at least as likely than not that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected rheumatic fever.  No rationale was provided.  This opinion is, therefore, inadequate.  This aspect of the heart disorder claim must be remanded for an opinion with a well-reasoned rationale.

Further, the Board, in its February 2015 remand, required a VA physician to provide an opinion as to whether it is at least as likely as not that the Veteran's CAD, valvular heart disease, PSVT, and aortic regurgitation were related to any incident of the Veteran's military service, to include the Veteran's documented diagnosis of catarrhal/rheumatic fever in April 1944.  The VA physician was also to provide an opinion as to whether it is at least as likely as not that the Veteran's CAD, valvular heart disease, PSVT, and aortic regurgitation were either caused or aggravated by the Veteran's service-connected residuals of catarrhal/rheumatic fever (with mitral regurgitation and valve replacement and chronic congestive heart failure) or by his service-connected atrial fibrillation.  The Board explicitly indicated that "the opinion must specifically discuss the concept of aggravation."

In February 2015, a VA staff cardiologist submitted an opinion.  The VA physician found that "it is not at least as likely as not that the [Veteran's] 1944 episode had anything to do with CAD."  The physician gave no opinion as to whether the service-connected disabilities either caused or aggravated CAD.  Further, the physician indicated, "patient does not have significant CAD anyway."  The relevance of this statement was not explained.  Whether or not the CAD was significant lends no support for or against causation.

The physician went on to state that the PSVT similarly was not related to rheumatic disease.  The rationale was that PSVT is not a disease related to rheumatic disease.  The physician, however, gave no opinion as to whether the service-connected disabilities caused or aggravated the Veteran's PSVT.

With regard to aortic valve regurgitation, the physician also found that this was not related to the 1944 fever and explained that the most common cause of aortic valve disease is age, also noting that there was no evidence in the record that the Veteran had a rheumatic valve disease.  As with the other disorders, the physician failed to determine whether the Veteran's service connected disabilities caused or aggravated the Veteran's aortic valve regurgitation.

The physician failed to provide any opinion related to the Veteran's valvular heart disease.  Rather, the physician provided a nexus opinion related to mitral valve regurgitation, which is an already service-connected heart disorder.

The Board sincerely regrets the additional delay imposed upon this longstanding appeal; however, because the RO has not undertaken the action required by the Board's February 2015 remand, additional remand is necessary and unavoidable.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for a TDIU is inextricably intertwined with the claim for service connection for a heart disability remaining on appeal, as the evidence received in connection with, and the determination on, such claim could materially affect the outcome of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issue remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA physician who provided the February 2015 medical opinion for a supplemental opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, to include any pertinent records in his electronic files, and any lay assertions made by the Veteran during his lifetime, or by the appellant during the pendency of the claim.  

First, the physician should determine whether any valvular heart disease or hypertension experienced by the Veteran during his lifetime was at least as likely as not (50 percent likelihood or greater) causally or etiologically related to the Veteran's period of active duty as opposed to its being more likely due to some other factor or factors.  In particular, the physician should determine whether the valvular heart disease or hypertension was at least as likely as not caused by or a residual of the April 1944 catarrhal/rheumatic fever experienced by the Veteran.

Next, with regard to each heart disorder remaining on appeal (hypertension, CAD, valvular heart disease, PSVT, and aortic regurgitation), the examiner should determine whether the disorder was at least as likely as not either caused by or aggravated by the Veteran's service-connected residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure, or caused or aggravated by the Veteran's service-connected atrial fibrillation.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014), copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the physician for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC), which includes consideration of the heart disorder claim as well as entitlement to a TDIU, and they should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


